          Case 2:19-cv-01603-BMS Document 3 Filed 04/24/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             )
UNITED STATES OF AMERICA,                    )              Civil Action No. 19-1603
ex rel. PETER GOLDMAN, et al.,               )              FILED UNDER SEAL
                                             )
                    Plaintiffs,              )
                                             )
              V.                             )
                                             )
SYMPHONY DIAGNOSTIC                          )
SERVICES NO. 1,                              )
INC. d/b/a MOBILEXUSA,                       )
                                             )
                   Defendant.                )



                                           ORDER

       AND NOW, this    J} day o f ~              , 2019, upon consideration of the United

States' Ex Parte Application for Disclosure oflnformation Relating to Sealed Qui Tam Action, it

is hereby ORDERED that the application is GRANTED. It is FURTHER ORDERED that:

       1. The United States may disclose the complaint in this action to the Bankruptcy Court

          in the Southern District of New York, Defendant's creditors, and other third parties as

          necessary to preserve the claims asserted in this matter and advance its investigation

          and potential resolution;

       2. Relator Peter Goldman is permitted to file publically in the United States Bankruptcy

          Court for the Southern District in New York information concerning the allegations in

          this action, and the existence of this action, including a proof of claim and allegations

          in an adversary Complaint, as necessary to protect the interests of the United States

          and his own interests;
    Case 2:19-cv-01603-BMS Document 3 Filed 04/24/19 Page 2 of 2




3. The United States may provide a copy of this Order to the relator and his counsel;

4. This action, including this Order and all other docket entries, shall remain under seal,

   except for the disclosures permitted by this Court, until September 13, 2019, or until

   otherwise ordered by the Court.




                                      Judge, United States District Court
